Title: To John Adams from Timothy Pickering, 5 October 1798
From: Pickering, Timothy
To: Adams, John




Sir
Department of State Trenton Octr. 5th 1798.

This morning I was honoured with your letters of the 28th, 29th & 30th ult. The instructions proposed to guard against abuses in granting licences to carry away French people, shall be conveyed to every Collector to whom a license shall in future be transmitted: I have kept two in suspense until I should receive your determination.
Within two or three days past you will find that I sent a letter to you for our minister in Berlin, in which I have (according to a former intimation of yours) communicated to him the idea suggested in yours to me of the 30th—and it was left open for your inspection and approbation.
Last evening I received the inclosed letter from General Marshall, declining, as I expected, the offer of a seat on the Bench of the Supreme Court. I transmit his letter, as well that his own grateful sense of the offer might be seen, as for the strong expressions of the opinion of so good a judge on the fitness of conferring the office on Mr. Washington, whose talents and character are so perfectly well known to him. I have filled the blank in the Commission with Mr. Washington’s name; and shall forward the commission by tomorrow’s mail—the first for Richmond.
I have the honor to be / with great respect, / Sir, your most obt. servt.

Timothy Pickering